Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 1 of 51 PageID #:1116




                                  Exhibit 13
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 2 of 51 PageID #:1116

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1             IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                       EASTERN DIVISION
   3

   4    KEITH ROGERS, JAMES HILL, )
        and WANDA HOLLINS,        )
   5                              )
                     Plaintiffs, )
   6                              )
                         - vs -   ) Case No. 15-CV-11632
   7                              )
        SHERIFF OF COOK COUNTY AND)
   8    COOK COUNTY ILLINOIS,     )
                                  )
   9                 Defendants. )
 10

 11                    The Discovery Deposition of
 12                             WANDA HOLLINS ,
 13     taken in the above-entitled cause, before BERNA
 14     DAVIS, a Certified Shorthand Reporter in the
 15     State of Illinois, taken at Cook County State
 16     Attorney - Conflicts Counsel Unit, 50 West
 17     Washington Boulevard, Conference Room 2720,
 18     Chicago, Illinois, 60602, on the 17th day of
 19     September, 2019, commencing at approximately
 20     11:46 a.m..
 21

 22

 23

 24



                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                             Page 1
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 3 of 51 PageID #:1116

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1                       A P P E A R A N C E S
   2    KENNETH N. FLAXMAN, P.C.
   3    By:         Kenneth N. Flaxman, Esq.
   4    200 South Michigan Avenue, Suite 201
   5    Chicago, IL 60604
   6    (312) 427-3200
   7                Appeared on Behalf of the Plaintiffs;
   8
        COOK COUNTY STATE ATTORNEY - CONFLICTS COUNSEL
   9    UNIT
 10     By:         Lyle K. Henretty, Esq.
 11     50 West Washington, Suite 2760
 12     Chicago, Illinois 60602
 13     (312) 603-1424
 14     lyle.henretty@cookcountyil.gov
 15                 Appeared on Behalf of Cook County;
 16     SANCHEZ DANIELS & HOFFMAN, LLP
 17     By:         Meghan D. White, Esq.
 18     333 West Wacker Drive, Suite 500
 19     Chicago, Illinois 60606
 20     (312) 641-1555
 21     mwhite@sanchezdh.com
 22             Appeared on Behalf of the Cook County
                Sheriff.
 23     ALSO PRESENT:
 24     James Hill


                                                                                    2
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                             Page 2
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 4 of 51 PageID #:1116

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1                                 I N D E X
   2

   3    WITNESS:                   WANDA HOLLINS                          PAGE
   4

   5    Direct Examination by Mr. Henretty                                 4
   6    Cross-Examination by Ms. White                                    65
   7

   8

   9    EXHIBIT                                                        MARKED
                                                                       FOR ID
 10

 11

 12                     (No exhibits were marked.)
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24



                                                                                    3
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                             Page 3
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 5 of 51 PageID #:1116

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1                          (WITNESS SWORN.)
   2                             WANDA HOLLINS,
   3    called as a witness herein, having been first
   4    duly sworn, was examined and testified as
   5    follows:
   6                          DIRECT EXAMINATION
   7    BY MR. HENRETTY:
   8            Q      Could you please state your name and
   9    spell it for the record.
 10             A      Wanda Hollins.             Wanda, W-a-n-d-a,
 11     Hollins, H-o-l-l-i-n-s.
 12             Q      Thank you, Ms. Hollins.
 13                                Have you ever had your
 14     deposition taken before?
 15             A      Yes.
 16                    MR. HENRETTY:             Okay.    So I'm going --
 17                                Well, first of all I'll
 18     introduce myself and then we'll go through the
 19     ground rules.         My name is Lyle Henretty.                I'm an
 20     Assistant State's Attorney, and I represent Cook
 21     County in this case.              We have an attorney with
 22     the Sheriff here too who may ask you some
 23     questions when I'm done, as your attorney knows.
 24                                So we're here for the case of


                                                                                    4
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                             Page 4
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 6 of 51 PageID #:1116

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1            Q      When was the last time that you used
   2    heroin?
   3            A      The last time I used heroin was, I
   4    would say a couple of years.
   5            Q      Two or three years ago, or four or
   6    five years ago?
   7            A      I would say, yeah.
   8            Q      Which one?
   9            A      I mean, about two years ago.
 10             Q      Two years ago.
 11                                How about cocaine, when was
 12     the last time you used cocaine?
 13             A      It's been about four years.
 14             Q      Are you on any prescription
 15     medication?
 16             A      Yes.
 17             Q      What are you on right now?
 18             A      Suboxone.
 19             Q      Are you on any other prescription
 20     medication?
 21             A      Yes.
 22             Q      What else?
 23             A      Seroquel.
 24             Q      What is Seroquel for?


                                                                                16
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                             Page 5
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 7 of 51 PageID #:1116

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1            Q      You have to say yes or no.
   2            A      I mean -- I'm sorry.               Bipolar.     That's
   3    it.     Yes.
   4            Q      Bipolar?
   5            A      Yes.
   6            Q      Depression and bipolar?
   7            A      Yes.
   8            Q      When were you diagnosed with bipolar?
   9            A      As a kid.
 10             Q      And are you on any medication for that
 11     other than the ones we've already talked about?
 12             A      No.
 13             Q      Have we, to the best of your memory,
 14     talked about all of the medications that you're
 15     currently taking?
 16             A      Excuse me.
 17             Q      To the best of your memory and
 18     understanding, have we talked about all the
 19     medications that you're currently taking?
 20             A      Yes.
 21             Q      So I think I'll move on to Methadone.
 22     Have you ever taken Methadone?
 23             A      Yes.
 24             Q      And you are currently taking


                                                                                21
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                             Page 6
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 8 of 51 PageID #:1116

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1    Methadone?
   2            A      No.
   3            Q      When is the first time, if you can
   4    remember, that you took Methadone?
   5            A      First time that I can remember I think
   6    in '99.
   7            Q      And did you go to a clinic?
   8            A      Yes.
   9            Q      And how did you come to go to that
 10     clinic?      Did you decide to go or were you
 11     referred there by a doctor?
 12             A      I decided to get help.              Yes.
 13             Q      And do you remember the name of that
 14     clinic?
 15             A      Garfield.
 16             Q      Garfield?
 17             A      Yes.
 18             Q      And where is that?
 19             A      On Madison and Pulaski.
 20             Q      And did you ever go to any other
 21     Methadone clinics after Garfield, or is that the
 22     one you always went to?
 23             A      South Shore, Little Village.                 I can't
 24     remember all the names of them.


                                                                                22
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                             Page 7
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 9 of 51 PageID #:1116

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1            Q      Did you go to more than one at once or
   2    was it sort of one after the other?
   3            A      One after the other.
   4            Q      How long were you going to Garfield,
   5    if you remember?
   6            A      Four years.
   7            Q      And you said you went to South Shore?
   8            A      Yeah.
   9            Q      How long were you at South Shore?
 10             A      I would say maybe four months.
 11             Q      And then Little Village?
 12             A      I would say a year and a half.
 13             Q      And then do you remember any of the
 14     other ones?
 15             A      The one downtown.             I forgot the name.
 16     I went there for like two or three months -- two
 17     downtown, one on Clark Street for almost six
 18     months.      But the recent one was Garfield.                   And I
 19     stayed there four years.
 20             Q      You said most recent one was Garfield.
 21     So you went back to Garfield?
 22                    MR. FLAXMAN:          You have to say yes or
 23     no.
 24                    MR. HENRETTY:             I'm glad your counsel


                                                                                23
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                             Page 8
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 10 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     is catching that when I'm not.
   2     BY MR. HENRETTY:
   3            Q       Do you remember the dose that you were
   4     on when you first went on -- Methadone when you
   5     first went to Garfield in 1999?
   6            A       Yes, 40 first, and it went --
   7            Q       40.
   8            A       Yeah.
   9            Q       And did it fluctuate or did it go up
  10     at any point?
  11            A       Yes.
  12            Q       When did it go up?
  13            A       When we realized it wasn't holding me.
  14            Q       Is that shortly after you started?
  15            A       Yes.
  16            Q       Do you remember what it went up to?
  17            A       50.
  18            Q       And then did it stay at 50 or did it
  19     go up even more than that?
  20            A       Go up.
  21            Q       And about to what did it go up to?
  22            A       80.
  23            Q       And when did it go up to 80?
  24            A       A while later.


                                                                                24
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                             Page 9
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 11 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       Then do you know if it was a year or
   2     weeks or months?          Do you remember?
   3            A       A couple of months.                See, it was
   4     different doses.          Because I would go, then I
   5     would get better and I would just stop, you
   6     know; stay off for a long and then go back and
   7     then go back.
   8            Q       Well, tell me about that.                When you
   9     were at Garfield, would you go and get off on
  10     your own, or would that be under the advice of
  11     somebody at the clinic?
  12            A       I would get off on my own.
  13            Q       Okay.     And how long would you be off
  14     before you went back to start again?
  15            A       Sometimes maybe a year, or eight or
  16     nine months; something like that.
  17            Q       Is there anything that Garfield did
  18     that prevented you or slowed you down from
  19     getting back on Methadone, even though you
  20     hadn't been taking it for a year?
  21            A       No.
  22            Q       Was that the same at the other --
  23                               Was it ever different than
  24     that at any of the other clinics you went to --


                                                                                25
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 10
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 12 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     strike that.         It's a bad question.
   2                               When you went to the other
   3     clinics, would you also be able to get on and
   4     off Methadone?
   5             A      Yeah.
   6             Q      And at any of the other clinics that
   7     you went to, the ones that you remembered and
   8     the ones that you couldn't remember the names
   9     to, was there ever a time when either one of
  10     those clinics said you couldn't get back on
  11     Methadone if you came in to try to get back on?
  12             A      No.
  13             Q      What was the highest dose of Methadone
  14     you were on between 1999 and then the time we're
  15     talking about today, which was September of
  16     2013?
  17             A      150, but they took me down to 120.
  18             Q      Do you remember when you were at 150?
  19             A      Yeah.     That last, what is it,
  20     September or October.             Before I got locked up
  21     they had tapered me down to 120.
  22             Q      And how long had you been at 150
  23     before that?
  24             A      I would say about a month or so.


                                                                                26
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 11
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 13 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       And so when you came into the jail in
   2     September of 2013 you were at 120?
   3            A       Yes, sir.
   4            Q       That's a yes?
   5            A       Yes.
   6            Q       Do you remember entering the Cook
   7     County jail on September 12th, 2013?
   8            A       Yes.
   9            Q       Do you remember what you had been
  10     arrested for?
  11            A       Domestic.
  12            Q       Domestic.
  13                               Do you know if you were on
  14     probation when you got picked up for that?
  15            A       I think so.
  16            Q       Do you remember what you were on
  17     probation for?
  18            A       Probably prostitution.
  19            Q       Just prior to entering the jail when
  20     you were on 120, how often were you taking the
  21     doses of Methadone?
  22            A       Every day.
  23            Q       And how would you get the dose of
  24     Methadone at that time?


                                                                                27
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 12
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 14 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1             A      I would walk to the clinic every
   2     morning for four years.
   3             Q      And is that Garfield one?
   4             A      Yes.    I moved around the corner so it
   5     would be convenient for me.
   6             Q      And do you remember, was that a set
   7     time every day, or would you go --
   8             A      It was a set time every day.
   9             Q      And what time was it?
  10             A      I would go in the morning.               I would
  11     get there from 10:00 I think -- from 9:00 to
  12     2:00.       And then it would shut off and open back
  13     up to 4:00.        I would make the morning shift.
  14             Q      Between -- sometime in the morning
  15     between 9:00 and 2:00?
  16             A      Yeah.
  17             Q      Was it the same time every day or did
  18     it sometime --
  19             A      Yeah, the same time every day.
  20     Sometimes it would fluctuate.
  21             Q      And would you go first thing in the
  22     morning or --
  23             A      Yes.
  24             Q      Yes.


                                                                                28
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 13
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 15 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1                               Tell me how you would take --
   2     or how would they give you the dose of
   3     Methadone?        Was it a liquid?
   4            A       A liquid in a cup.
   5            Q       Would you describe the process for me.
   6     You'd go in and --
   7            A       You go in, you stop at the desk, you
   8     give them your number, you go to the back.                       It
   9     might be a long line, sometimes it might not.
  10     That's why I wanted the morning.                  If I go in the
  11     morning I can stop and give her my number, go
  12     straight to the back.             The nurse sees me and she
  13     pours my dosage in a cup.               And she gives it to
  14     me, I drink it, swallow it, show her my tongue
  15     and mouth, and then I walk out.
  16            Q       Show her your tongue to show her you
  17     swallowed it?
  18            A       Yes.
  19            Q       When you gave them your number did
  20     someone look that up on the computer --
  21            A       Yes.
  22            Q       -- to confirm the dose?
  23            A       Yes.
  24            Q       And was it always the same nurse or do


                                                                                29
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 14
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 16 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     they have a bunch of different nurses?
   2             A      It's always the same nurse except,
   3     like, weekends, you know.
   4             Q      And then you would go seven days a
   5     week?
   6             A      Yes.
   7             Q      When you got to the Cook County jail
   8     on September 12th, 2013, did you go through a
   9     medical intake process?
  10             A      Yes.
  11             Q      What happened during the medical
  12     intake process?
  13             A      I was sick; took a long time.                 They
  14     asked me a lot of questions.                 I told them I was
  15     on Garfield program, gave them my number, gave
  16     them the information, telephone number and
  17     everything.        I remember I distinguishably -- I
  18     distinguishably memorized that address.                      I done
  19     forgot it now.         Went through the psych and all
  20     that.       It took me a long time because I was real
  21     sick.
  22             Q      Do you remember if you got
  23     there -- strike that.
  24                               When you were first arrested,


                                                                                30
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 15
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 17 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     how long before you were arrested and they
   2     brought you to medical intake?
   3             A      It's a long process.               I'd say a day or
   4     two after I was -- came from the jail.
   5             Q      So you didn't see medical the first
   6     day you were in the jail?
   7             A      No.    Going through intake we saw
   8     medical.       That's different from -- yes.                 I saw
   9     medical then.
  10             Q      I think I understand what you're
  11     saying.
  12                               So I guess my question then
  13     is, how long before the medical intake started
  14     the day you were arrested?                Did they take you
  15     straight there?          Did they leave you in the cell
  16     for a while?
  17             A      Left me in a cell for, like, two days;
  18     okay.       The third day -- every day I was
  19     inquiring about --
  20                               I had a roommate, she was
  21     leaving.       Me and the guard got into an
  22     altercation about that, because I kept telling
  23     them I'm on Methadone, could you get me to the
  24     clinic.       And we had a big dispute about that.


                                                                                31
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 16
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 18 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     So how it went, the third day she called the
   2     sergeant and the lieutenant, who knows me.                       And
   3     she asked me what was the problem and I told
   4     her.       So she told the guard she couldn't come
   5     back over there, you know, she called somebody
   6     else and had somebody to walk me.
   7            Q       And the very first day you got there,
   8     though, you said you did go to medical intake?
   9            A       Yes.     That's different from --
  10            Q       And I understand that.             But I want to
  11     talk about that part first then we'll get to the
  12     other.
  13                               When you came in the very
  14     first day, I assume you were booked?
  15            A       Yes.
  16            Q       Did they take you straight from
  17     booking to medical intake, if you remember?
  18            A       No.     You have to go through the intake
  19     and you have to wait for everybody else.                      No.
  20            Q       Do you remember how long that process
  21     was?
  22            A       Yeah.     A eight-hour process.
  23            Q       Do you remember what time of day you
  24     got to the medical clinic?                Was it nighttime?


                                                                                32
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 17
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 19 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     Was it noon?
   2            A       Which?
   3            Q       I'm just talking about intake right
   4     now, your very first day.               When they took you
   5     from booking to medical, do you remember what
   6     time of day you got to medical?
   7            A       Yeah.     It was like 12:00 something
   8     that night, 12:00 or 1:00 something in the
   9     morning -- at night.
  10            Q       Midnight-ish?
  11            A       Well, I'd say 2:00.                Because when we
  12     got up, everything was closed.                     It was, like,
  13     2:00 a.m. at night.
  14            Q       And when were you arrested, I guess?
  15     The day before?
  16            A       Right.
  17            Q       What time the day before were you
  18     arrested; do you remember?
  19            A       I think I was arrested around, like,
  20     6:00 or 7:00 something that night; something
  21     like that I think because it was kind of dark.
  22            Q       Okay.     So at the intake itself --
  23     again the intake medical, we're going to work
  24     through that process -- what is the first --


                                                                                33
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 18
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 20 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1                               Do you remember who you spoke
   2     with first, if not the name of the person the
   3     title of the person you saw when you first sat
   4     down -- the first medical person you saw when
   5     you sat down?
   6            A       The first medical person we sat down
   7     with -- it's a string of people that we have to
   8     go through.        And I think the first was psych.
   9     After we go through the psych situation and all
  10     that, a lot of more stuff we got to go through,
  11     then medical.         Medical actually is, basically,
  12     like the last.
  13            Q       And do you remember whether you spoke
  14     with a nurse or physician's assistant?                     Do you
  15     remember what the title of the person was?
  16            A       The nurse after she gave -- they gave
  17     me a Pap smear and all that.
  18            Q       Did you tell anyone -- I mean, I think
  19     you just said it.           You did tell somebody that --
  20            A       I told the first peoples that was
  21     available, the psychiatrist peoples when you go
  22     in.    Those are the first peoples you see.
  23            Q       That you needed Methadone?
  24            A       Yes.


                                                                                34
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 19
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 21 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       What did they say to you, if you
   2     remember, about Methadone?
   3            A       Okay.     We'll have -- they took the
   4     information; ma'am, we'll have somebody to take
   5     you up.
   6            Q       Had you taken your dose of Methadone
   7     the morning of the day you were arrested?
   8            A       Yes.
   9            Q       So that would have been --
  10                               Do you remember if that was on
  11     September 11th or September 12th, the date that
  12     you were actually arrested?                 I'm not trying to
  13     trick you, I just don't have that in front of
  14     me.
  15            A       No.
  16            Q       Okay.     But could it have been -- it
  17     was 2:00 in the morning, and I know you're
  18     estimating, that 20ish, more or less, probably
  19     18 hours since you had taken your dose;
  20     something like that?
  21            A       Yes.
  22            Q       Were you on any other psych meds in
  23     September of 2013?
  24            A       Yes.


                                                                                35
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 20
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 22 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       What were you taking?
   2            A       Seroquel -- 200 Trazodone, and 100
   3     Seroquel.
   4            Q       And what was the Trazodone for, if you
   5     remember?
   6            A       The same thing.
   7            Q       Depression?
   8            A       Yes.    And 500 milligrams -- I mean
   9     1000 milligrams of Depakote.
  10            Q       Did you tell anybody else in the
  11     medical line about that you needed Methadone or
  12     that you were on Methadone?
  13            A       Yes.
  14            Q       Who did you tell?
  15            A       The nurses, I told the psychiatrist,
  16     the lady was signing us up for the psychiatrist.
  17     When I got in the back I told the nurses, I told
  18     the sheriffs.
  19            Q       Sheriff officers?
  20            A       Yes.
  21            Q       And then do you remember if you had --
  22                               Did you meet with two
  23     different psychiatrist or psychologist while you
  24     were being booked or did you just meet with one,


                                                                                36
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 21
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 23 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     if you remember?
   2             A       When I was being --
   3             Q       We're going through the intake
   4     obviously.        I apologize.
   5             A       Okay.    Going through intake I met with
   6     a variety of people, psychiatrists that, you
   7     know.        We go through a variety of stages when we
   8     go in for intake.           Yes.
   9             Q       Were you taking -- did you take
  10     any -- strike that.
  11                               Did you take any heroin in the
  12     week before you were arrested in September of
  13     2013?
  14             A       The week before I was arrested in 20?
  15             Q       13.
  16             A       The week before I was arrested?
  17             Q       Yes.
  18             A       No.
  19             Q       No.
  20                               Did you use any cocaine the
  21     week before you were arrested in 2013, September
  22     of 2013?
  23             A       Wait a minute, strike that.               Yes.
  24     Yes.        Yes for both.


                                                                                37
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 22
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 24 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       You used heroin and cocaine before?
   2            A       Yes.
   3            Q       Do you remember when -- and I know
   4     it's a long time ago.             Do you remember when
   5     during the week you used heroin?
   6            A       No.
   7            Q       Had you used it more than once?
   8            A       I'm not for sure.
   9            Q       Were you regularly using heroin in
  10     September of 2013?
  11            A       I'm not for sure.
  12            Q       You don't know?
  13            A       I'm not for sure.            I don't.
  14            Q       And then were you regularly using
  15     cocaine in September of 2017, September?
  16            A       I'm not for sure.
  17            Q       You don't know for sure?
  18            A       No.
  19            Q       Do you remember telling an
  20     intern -- strike that.
  21                               Do you remember telling a
  22     mental health evaluator during intake that you
  23     were using heroin daily at that point?
  24            A       Yes, I probably -- yeah.


                                                                                38
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 23
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 25 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       And do you remember telling them that
   2     you were spending about $200 a day on heroin?
   3            A       Yes.
   4            Q       I'm trying to move quickly through
   5     here so I don't have to you ask all these
   6     questions.        I've already asked a few of them.
   7                               Were you using cocaine daily
   8     during that -- the September of 2017 as well?
   9            A       I can't say.
  10            Q       You don't remember?
  11            A       No.
  12            Q       Do you remember how much money you
  13     were spending on cocaine in September of 2017?
  14            A       No.
  15            Q       When, if you remember, did you receive
  16     your first dose of Methadone when you were there
  17     in September of 2017 at the jail?
  18            A       I think the fourth day that I was
  19     there.
  20            Q       The fourth day?
  21            A       Yeah, that I was there.
  22            Q       And how did you receive it?                How did
  23     you receive it in jail?
  24            A       They walk you.           Every morning around


                                                                                39
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 24
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 26 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     6:00 something they call you --
   2                               5:00 o'clock, they come in
   3     changing shifts.          They let you know you gotta
   4     get up.      I think that's what time we walk over.
   5             Q      Did you leave the cell house?
   6             A      Yes.    And they walk us through the
   7     tunnels to Cermak.
   8             Q      So you went to Cermak to get the dose?
   9             A      Yes.
  10             Q      Were you escorted by an officer?
  11             A      Yes.
  12             Q      And do you remember who gave you the
  13     dose of Methadone?
  14             A      It's a man that be behind the window.
  15             Q      Man behind the window?
  16             A      Yes.
  17             Q      Okay.     In those four days between when
  18     you got there and when you got the first dose,
  19     were you seen by anybody from the opioid
  20     treatment program or Methadone clinic in the
  21     jail?
  22             A      No.
  23             Q      No?
  24             A      No.


                                                                                40
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 25
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 27 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       Did you ever meet with a
   2     Dr. Richardson?
   3            A       Psychiatrist, I think.
   4            Q       You don't remember anybody from the
   5     opioid treatment program --
   6            A       No.
   7            Q       -- named Dr. Tina Richardson?                 No?
   8            A       In Cermak, the lady.               Yes.
   9            Q       When did you meet with her?
  10            A       After they wasn't giving me my right
  11     dosage.
  12            Q       So the first dose you got, which you
  13     said was about four days after you got there --
  14            A       Yeah.
  15            Q       -- what was the dose that they gave
  16     you, if you remember?
  17            A       Actually, they don't even be telling
  18     us what we're getting.              And whatever they gave
  19     me, it wasn't my regular dose.
  20            Q       All right.
  21            A       I think they started me at 80 or 70,
  22     something like -- 60, or something like that.
  23     Whatever that was I was still sick, and that's
  24     when I met the doctor.              It was a lady doctor.


                                                                                41
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 26
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 28 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1             Q      Okay.     And how many doses --
   2                               Were you taking daily doses at
   3     Cermak at that point?
   4             A      After I clowned and met her, then that
   5     is when they started.
   6             Q      And how many days did you go before
   7     you saw her and told her you were on the wrong
   8     dose?
   9             A      Going on almost, let me see, the
  10     fourth or fifth day.
  11             Q      So did you take more than one dose
  12     before you met with Dr. Richardson?
  13             A      No.     They're not going to give you
  14     anything but one dose.
  15             Q      No, I just mean only one day had
  16     passed before you -- is that when you told
  17     her --
  18             A      No.     It was like a week or so --
  19                               See, before they called me
  20     over to Cermak -- but I'm trying to think,
  21     because it's -- two times that I got locked up
  22     that I had to require -- I had to clown and say
  23     something else was going on with my body parts
  24     to get to see that lady.                And that's when I told


                                                                                42
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 27
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 29 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     her I was on Methadone and gave her the
   2     information.          And that lady called while I was
   3     there and said, what are you all doing?                      Get
   4     this young lady some meth.
   5             Q      So you had to, to get to that
   6     doctor --
   7             A      Yes.
   8             Q      Just to stick to this particular time
   9     in September of 2017, you had to tell --
  10                               Who did you tell that
  11     something was wrong with your body?
  12             A      I had to write -- we sign these
  13     medical slips.          And I had to write -- sign the
  14     medical saying something was wrong with my, you
  15     know, my body -- my woman parts.                   Because I
  16     wasn't going over there with them when the meth
  17     line leave.
  18                               I told you me and a officer
  19     had got into it about that.                 And my friend was,
  20     like, well, you need to write such and such and
  21     so.     And when she went to see the lady, she told
  22     them.       But they pulled my thing up --
  23                               And when I got over there I
  24     was messed up.          And I told her.           And I told her,


                                                                                43
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 28
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 30 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     I said, nawl.         She gave me some cream, vaginal
   2     cream and stuff.          And she said, what's wrong?                 I
   3     said, I drink 100 and something milligrams of
   4     meth, and these peoples is not giving me my
   5     meth.       She got me over there to the clinic.
   6     They brought me -- while everybody else ways
   7     waiting to see her, she had them to walk me
   8     around there after she verified me taking meth.
   9     And that's when I got sick.
  10             Q      Do you know what she did to verify it?
  11     Did you watch her verify?
  12             A      Yes.    She called my clinic, yes.
  13             Q      So she just picked up the phone in
  14     front of you and called the clinic?
  15             A      Yes.
  16             Q      And they responded --
  17             A      Yes.    The lady said she was looking
  18     for me and she was wondering why I wasn't in.
  19     But they checked me in the system, and they said
  20     I wasn't there.
  21             Q      Did they give you a dose that day or
  22     did they wait until the next day?
  23             A      No.    They gave me a dose right away.
  24     Then I start going after that.                    That's when I


                                                                                   44
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 29
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 31 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     start going.          And I was okay, but I was still
   2     sick because I was drinking 150.                     They brung me
   3     down from 150 to 120, so I should be okay.                       But
   4     when I get there, you know, they was giving me,
   5     like, 70 or 60 or something like that, 80 or
   6     something like that.             They wasn't giving me my
   7     dose that I was supposed to have.
   8             Q      Did they tell you why?
   9             A      Huh?
  10             Q      Did anybody tell you why?
  11             A      No.     I went back to her and she -- no,
  12     they's supposed to be giving your dose, but
  13     here's the thing, you have only a certain amount
  14     of time and they have to detox you within 21
  15     days.       So that was a problem.                Because she was
  16     giving other people a longer stick (phonetic).
  17     You can stop them, you're the doctor.                     I'm sick.
  18             Q      Let me back up a little bit.                So you
  19     took a dose.          And then did you come back for a
  20     second dose before you had this conversation, or
  21     when did you figure out you were on less than
  22     150?
  23             A      After a couple of days I wasn't
  24     getting no better.           I was messed up.


                                                                                45
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 30
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 32 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       So after a couple of days you asked to
   2     see the doctor again?
   3            A       Yes.
   4            Q       And that's when she told you that they
   5     were going to --
   6            A       She didn't say they were going to
   7     detox me.       She said, here's the thing --
   8     actually, I think she said I might be going
   9     home, or something, because they have 21 days to
  10     detox you.        And I'm, like, how would you know?
  11     They wouldn't know if I'm going home or nothing,
  12     you know.       My dose outside is 120.               So why is
  13     they giving me less than this?                    So she said,
  14     well, we'll work on it; sent me back and it's
  15     still the same thing.
  16            Q       How do you know it's the same -- well,
  17     strike that.          And this is my own ignorance.
  18                               When you get 80 versus 120, is
  19     that a different amount or is that a different
  20     strength?       How do you know --
  21            A       Actually, the cup, yeah.               You can look
  22     at the cup and basically tell, you know.
  23     Because I've been drinking it a while.                     120 is
  24     about like this (indicating), or -- you see what


                                                                                46
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 31
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 33 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     I'm saying?        And the other -- but it's not that
   2     much but you can feel it.
   3            Q       They pour more in the cup if it's a
   4     higher amount?
   5            A       True.
   6            Q       And did you talk to this doctor again
   7     after that day?
   8            A       Yes, I did.        I went back twice to see
   9     her.       And the last time I just got pissed
  10     because I think she stopped them from bringing
  11     me down too fast, you know.
  12            Q       What do you mean?
  13            A       I think she told them to put me at a
  14     certain set, you know.
  15            Q       When you say, bringing you down, you
  16     mean bringing the amount down?
  17            A       Yes.
  18            Q       So you think she told them to do
  19     something so you didn't get the --
  20                               The word we're using is
  21     tapering.       Have you heard that word before,
  22     tapering?
  23            A       Yes.
  24            Q       My understanding is that tapering


                                                                                47
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 32
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 34 of 51 PageID #:1116

                                      Atkinson-Baker, Inc.
                                        www.depo.com


   1     means each dose is a little less than the one
   2     before; is that fair?               You gotta say yes.
   3            A       That's correct.
   4            Q       So it's your understanding that she
   5     slowed the tapering down?
   6            A       Yes.
   7            Q       Do you remember when that was within
   8     the period of time you were there?
   9            A       Yeah.     A week before I went home.
  10            Q       Okay.     And that was the last time you
  11     met with her?
  12            A       Yes.
  13            Q       Were you still getting doses --
  14                                  Your last day in jail did you
  15     get a dose?
  16            A       No.     No.
  17            Q       Did a point come when you weren't
  18     getting doses at all?
  19            A       I didn't get no dose, and I was
  20     required about that because I knew I was going
  21     to be sick.
  22            Q       How many days did you go without
  23     getting a dose at the end of the --
  24            A       I think two days or a day.


                                                                                48
                                        Wanda Hollins
                                      September 17, 2019
                                      Exhibit 13                          Page 33
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 35 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       You were released --
   2                               Were you ever convicted of
   3     anything or did you plead?                How did you come to
   4     leave jail?
   5            A       I went home.         The case, I think they
   6     threw it out.          I went home.
   7            Q       The case was thrown out you think?
   8            A       Yeah.
   9            Q       When you went home did you start at
  10     the Garfield clinic again?
  11            A       Yes.
  12            Q       And when was that?
  13            A       Actually, when I went home I had to
  14     pick up.       Because when they let me go it was on
  15     a weekend, and I was crying about that dosage
  16     but they didn't take me to get it; either you
  17     want to stay or you want to go home.                    So what
  18     else would I do?          I went home, and I got sick as
  19     a dog.      So I had to medicate myself that
  20     weekend.       And when that Monday came I was there
  21     before the clinic opened.               I was sitting on the
  22     ground waiting.
  23            Q       Was there any problem getting your
  24     Methadone that day?


                                                                                49
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 34
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 36 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            A       From them, no.            They started me
   2     right -- Garfield clinic started me right back
   3     where I was, at my 120.                 And she's the one told
   4     me they wasn't supposed to do that.
   5            Q       When you say self-medicated that
   6     weekend, what do you mean by that?
   7            A       I had to go to the streets.
   8            Q       Did you use heroin?
   9            A       Yes.
  10            Q       Do you remember how much?
  11            A       Maybe, 30, 40; just something to ease
  12     me until, you know.
  13            Q       30 or $40 worth, you mean?
  14            A       Yeah, or more.            To ease me until the
  15     clinic opened Sunday, Monday.                     It was crazy.
  16            Q       I can show you this if you want.
  17                    MR. FLAXMAN:         No.
  18                               Are you okay?
  19                    THE WITNESS:         Yes.
  20     BY MR. HENRETTY:
  21            Q       I can show you this if you want.                   But
  22     I'm just looking at an order of -- this is the
  23     orders from the clinic while you were at Cermak
  24     while you were in jail.                 And it indicates that


                                                                                 50
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 35
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 37 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     it was ordered that you get Methadone on
   2     September 13th, which would have been the day
   3     after -- the first day after you saw the
   4     doctor -- the intake.
   5                               My understanding from today,
   6     you're saying you never received Methadone?
   7            A       Me and the lady got into it.                When I
   8     got there the man said, you're supposed to have
   9     been over here such and such.
  10            Q       Who said that?
  11            A       The guy -- the Methadone guy.                 I
  12     forgot that man's name.
  13            Q       So they told you you were supposed to
  14     be getting it on the 13th?
  15            A       Uh-huh.
  16                    MR. FLAXMAN:         You have to say yes, yes
  17     or no.
  18                    THE WITNESS:         Yes.     Yes.    See, I don't
  19     know why they were saying that because I didn't
  20     get it a couple of days while I was there.
  21     BY MR. HENRETTY:
  22            Q       At the front end?
  23            A       That's right.
  24            Q       And so it's the pharmacist that told


                                                                                51
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 36
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 38 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     you that, do you remember?
   2             A      The people know me.                I've been there
   3     a -- it's like a second home.                     Yes.
   4             Q      Do you remember the pharmacist -- do
   5     you remember what his name is or what he looks
   6     like?
   7             A      Yeah.     I remember what he looks like.
   8             Q      What does he look like?
   9             A      Dark skinned, not that tall, a little
  10     bit taller than me.
  11             Q      Is it Dr. Nazir (phonetic), maybe?
  12     Does that sound right?
  13             A      I forgot his name.
  14             Q      That's okay.
  15                               So the pharmacist told you
  16     that you should have been --
  17             A      I was supposed to have been over
  18     there, yeah.
  19             Q      Do you know why you hadn't been in
  20     there?
  21             A      Yeah, I told him.
  22             Q      What did you tell him?
  23             A      Me and the -- I forgot her name.                  It's
  24     an officer.        We call her South Side, but I


                                                                                 52
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 37
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 39 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     forgot her name.          Williams or -- I forgot her
   2     name.       I think it's Officer Williams.                Me and
   3     her got into it, and it was a big old thing
   4     about that.        And she wouldn't walk me.
   5                               I told you I didn't get walked
   6     until -- because I threatened, if you open this
   7     door it's going to be a problem, so she
   8     wouldn't.       Period.      Until she told the white
   9     shirt, because she thought they was going to
  10     send me to the hole.             So she was like, no, she
  11     gets meth, and she called somebody to walk me
  12     over.       And he said, Ms. Hollins, we've been
  13     waiting on you for, like, two or three days,
  14     what happened?         And I told him.
  15             Q      So we're talking about the --
  16                               I'll ask you some questions on
  17     what we call damages.             It's a lawsuit, you're
  18     looking for something.
  19                               So there's two periods I want
  20     to talk about.         There's the beginning period
  21     when you got there, when you got there and you
  22     took a couple of days to get the Methadone.                        And
  23     then what we'll call the second period, which
  24     was while you were being tapered; okay?


                                                                                  53
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 38
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 40 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            A       Uh-huh.
   2            Q       So first I'm just talking about those
   3     first couple of days before you got your first
   4     dose of Methadone.
   5                               Did that affect you, not
   6     having Methadone for a couple of days?
   7            A       Yes.
   8            Q       Can you tell me how it affected you?
   9            A       Yeah.     I didn't have no energy,
  10     couldn't eat.          My body ached, sweat, threw up,
  11     and had the runs.
  12            Q       Did you go to the medical, like, for
  13     any of those things as well, or did you just --
  14            A       Yes.
  15            Q       And what happened with that?
  16            A       They sent me to Cermak.              They gave me
  17     Routine A.
  18            Q       Routine A?
  19            A       Yes.
  20            Q       What's that?
  21            A       Some green stuff that they give us and
  22     some nausea pills and some pills to stop me from
  23     running off.
  24            Q       Running off meaning digestively?


                                                                                54
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 39
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 41 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            A       Boo-booing, yes.
   2            Q       I thought you meant, like, not running
   3     off from a prison --
   4            A       Watery like --
   5            Q       -- something else.
   6            A       Watery like.
   7            Q       So you're talking about your diarrhea?
   8            A       Yes, diarrhea.
   9            Q       And then what day --
  10                               Was that the first day or the
  11     second day?        Do you remember when that was?                  I
  12     know it was a long time ago.
  13            A       I told you the third day.
  14            Q       That's when you went to the medical
  15     clinic?
  16            A       Yes.
  17            Q       What did you do --
  18            A       Wait a minute, strike that.                Because
  19     that's the day me and her got to -- we really
  20     got to arguing, the fourth day.                   I apologize.
  21            Q       Was that when you went -- they got
  22     the --
  23            A       Yes.    Yes.
  24            Q       Is that when you got the Methadone, or


                                                                                55
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 40
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 42 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     is that --
   2             A      Yes.
   3             Q      So when did go and get the green pill
   4     and all the other stuff?
   5             A      The second day.
   6             Q      The second day?
   7             A      Yeah.
   8             Q      Tell me about what you would do --
   9                               Were you in a cell with a
  10     cellmate during this period?
  11             A      Yeah.
  12             Q      What would you do if you had no
  13     energy, would you stay in bed all day long?
  14     What were you doing with yourself during those
  15     days?
  16             A      Actually, yeah.          Because they had me
  17     in the hole.
  18             Q      They had you in the hole?
  19             A      Yes.
  20             Q      Why did they have you in the hole?
  21             A      It was overcrowded.
  22             Q      Overcrowded?
  23             A      Yeah.     Nowhere to put me, and they
  24     knew I was sick.


                                                                                56
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 41
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 43 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       So you were in a cell by yourself in
   2     the hole, or was there --
   3            A       No, a roommate.          But she left after
   4     the second day.
   5            Q       Did you leave your cell after those
   6     first two days at all?
   7            A       I couldn't.
   8            Q       Did anybody offer to bring you food or
   9     you couldn't --
  10            A       No.     They would bring the food in the
  11     cell and set it up.            No, I couldn't eat it.              No
  12     way.
  13            Q       I assume the answer, but I have to ask
  14     just to make sure.           Did you go out to the yard
  15     during those first couple of days?
  16            A       No.
  17            Q       I know you went to the doctor on the
  18     second day.          After going to the doctor, did you
  19     feel better at all?
  20            A       No.
  21            Q       Did you remain in your cell for the
  22     next two days?
  23            A       Yes.
  24            Q       Did you do any activities at all that


                                                                                 57
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 42
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 44 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     you can remember?
   2            A       No.
   3            Q       So you talked about nausea.                Did you
   4     vomit?
   5            A       Yes.
   6            Q       Did you --
   7                               Other than the pain we're
   8     talking about, were you in any other pain?                       Any
   9     muscular pain?
  10            A       Yeah.
  11            Q       Tell me about that.
  12            A       It hurts, my body ached.              My whole
  13     body ached.
  14            Q       Could you walk?
  15            A       No.
  16            Q       When you went to the medical did they
  17     take you in --
  18            A       In a wheelchair.
  19            Q       And just because we talked about it
  20     before, I know you're using a walker today.                        You
  21     weren't using a walker at that time?
  22            A       No, I was healthy.
  23            Q       So up until you got to the jail, did
  24     you have any trouble walking?


                                                                                  58
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 43
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 45 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1             A      No.
   2             Q      Did anything else happen to you
   3     because you didn't take Methadone for those four
   4     days, other than what we've already talked
   5     about?       Is that it?
   6             A      (Inaudible response.)
   7             Q      Okay.     So I'll talk then about the
   8     tapering period, so starting when you got your
   9     first dose up until you left the jail.                     We
  10     talked a little bit about what happened that
  11     weekend, but let's talk about until you left the
  12     jail.       Did the tapering affect how you felt?
  13             A      Yes.
  14             Q      Can you describe what happened, how it
  15     felt?
  16             A      Like, I didn't have no energy.                   I
  17     didn't want to go the rec yard, I didn't want to
  18     participate in a lot of activities they was
  19     doing.       I was always cold, body aches, sometimes
  20     my stomach would cramp.
  21             Q      Did you feel as bad during the
  22     tapering as you did when you weren't getting
  23     Methadone at all?
  24             A      No, I didn't feel as bad.


                                                                                  59
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                               Page 44
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 46 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1             Q      So it was a little better?
   2             A      A little better.
   3             Q      Did you vomit at all while you were
   4     taking Methadone?
   5             A      Yeah.
   6             Q      Was that due to nausea?
   7             A      Nausea.      And I would stay cold all the
   8     time.
   9             Q      Running, diarrhea?
  10             A      No.
  11             Q      And then tell me how, if at all, it
  12     affected you mentally during that period?
  13             A      Because I couldn't think right.
  14             Q      What do you mean by that?
  15             A      We would play little games and stuff,
  16     my head wasn't in the game because my body
  17     wasn't right.
  18             Q      What kind of games?
  19             A      We would play dominoes, we would play
  20     cards, hangman, stuff like that.
  21             Q      Okay.     Did it affect your depression
  22     at all?
  23             A      Yes.
  24             Q      How so?


                                                                                60
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 45
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 47 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            A       Because you're in a place with a bunch
   2     of peoples that's dangerous, and you can't
   3     protect yourself because you're sick.                     So I was
   4     isolated.
   5            Q       Other than what we've talked about, do
   6     you feel like you were physically harmed in any
   7     other ways because of the tapering?
   8            A       Yes.
   9            Q       Tell me.
  10            A       Because they was taking the little
  11     stuff I had.          They knew I wasn't going to fight
  12     or couldn't fight.
  13            Q       Who took your stuff?
  14            A       I was irritable.
  15                               Bullies.        I couldn't fight
  16     them off so I just have to sit in the corner.
  17            Q       These are other --
  18            A       Inmates.
  19            Q       -- inmates?
  20            A       Yeah.
  21            Q       What did they take?
  22            A       Food, my snacks.           One girl took my gym
  23     shoes.
  24            Q       And then anything else --


                                                                                61
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 46
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 48 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1                               Now is your chance.             Any
   2     other -- anything -- did it affect you in any
   3     other way?
   4            A       No, that's it.
   5            Q       And I didn't ask it --
   6                               We're talking about damages
   7     for the four days when you didn't get Methadone
   8     at all.      Did that also affect you mentally?
   9            A       Yes.
  10            Q       Can you tell me how, same way or
  11     different?
  12            A       Same way.       I couldn't hold no -- I
  13     couldn't eat period.             My bowels, I couldn't hold
  14     my bowels.        I was so weak I couldn't get up.                  I
  15     had to crawl to try to make it to the bathroom.
  16     People had to help me change my bed and stuff;
  17     had to come mop my room, you know.                    Sometimes I
  18     had to lay in that stuff, and all I could say
  19     is, God, let me please get better, or, please --
  20                               I was begging them and crawled
  21     to the door, and lay in the door and beg her,
  22     would you please call somebody to take me to the
  23     meth line.        That's all it was.              All somebody
  24     needed to do was just come get me, verify me,


                                                                                 62
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 47
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 49 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     and walk me to the meth line.
   2            Q       Did anybody take anything from you
   3     during that period?
   4            A       Yeah.
   5            Q       Same thing?
   6            A       Yeah.     That's how my shoes got took.
   7     Madea (phonetic) Olgadorent (phonetic).                      Yeah,
   8     they took a lot of stuff.               I couldn't stop it.
   9            Q       And that was when you were off -- not
  10     getting any at all?
  11            A       When I was laying in the room sick.
  12            Q       Did anybody take anything once you
  13     were taking the medicine but they were tapering
  14     it, if your remember?
  15            A       Yeah, my food and the snacks.
  16            Q       When is the last time you took
  17     Methadone?        And I apologize if I asked that.
  18            A       Excuse me?
  19            Q       When is the last time --
  20                               As of today, when is the last
  21     time you took Methadone?
  22            A       What is the last time I took Methadone
  23     is the last time I was at Garfield.                    I would say
  24     a year after that happened.


                                                                                63
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 48
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 50 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1             Q      About a year after this --
   2             A      Yeah.
   3             Q      -- you were in jail for this one?
   4             A      Yeah.
   5             Q      Was that the last time you were in
   6     jail?
   7             A      Yes.    After that one I said, Lord, I'm
   8     not going back, uh-uh.              Because if I had got to
   9     that lady I would have wrung her neck.
  10             Q      Do you remember what the dose was for
  11     when you were at the end at Garfield, when you
  12     were there the last time?
  13             A      Yeah.     I think I had went on -- I had
  14     went down to 80, I think.
  15             Q      80, and you were at 120.              Did you
  16     taper down to 80 or did they just move you from
  17     120 to 80 --
  18             A      They tapered me down to the --
  19                               Actually, I had to beg them to
  20     taper me down because my doctor said, no, by me
  21     being on that high dose for so long, so he said
  22     no.     Once I begged them to get me to the 80, you
  23     know, then I decided to get myself together.
  24             Q      Which doctor was it that said you


                                                                                64
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 49
Case: 1:15-cv-11632 Document #: 153-14 Filed: 10/31/19 Page 51 of 51 PageID #:1116

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     should go down?          Which doctor said it?
   2            A       My doctor at Garfield.             He was going
   3     to take me down but on his terms.
   4            Q       So he said you needed to go down?
   5            A       Slowly.
   6            Q       And how slowly was it that you tapered
   7     down to 80?
   8            A       Like, every week, you know, they would
   9     take me down.         He took me down kind of slow.
  10            Q       Do you remember how much they tapered
  11     it every week?
  12            A       No.
  13            Q       5 milliliters or 10, or you don't
  14     remember.
  15            A       (Inaudible response.)
  16                    MR. HENRETTY:            I do not have any other
  17     questions for you.           My colleague here might have
  18     a few for you.         So take care.
  19                    MS. WHITE:        Hi, Ms. Collins.          My name
  20     is Megan White, and I represent the sheriffs in
  21     this case.        I just have a few questions for you.
  22     I think Lyle pretty much took care of it.
  23                           CROSS-EXAMINATION
  24



                                                                                65
                                      Wanda Hollins
                                    September 17, 2019
                                    Exhibit 13                            Page 50
